Citation Nr: 1207730	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected diabetes mellitus, type II, with erectile dysfunction, evaluated as 20 percent disabling prior to August 20, 2007 and as 40 percent disabling from August 20, 2007.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to April 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington continued a 20 percent evaluation for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction.  In a letter dated several days later in August 2006, the RO in Detroit, Michigan notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  

By a January 2008 rating decision, the RO in Detroit, Michigan increased the disability evaluation for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction to 40 percent, effective August 20, 2007.  As the Veteran has not been granted the maximum benefit permitted under the regulations, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Following completion of the requested development, as well as a continued denial of the Veteran's claim, the AMC returned his appeal to the Board for further appellate proceedings.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  [In a statement dated January 2011, the Veteran withdrew his previously requested hearing before a decision review office (DRO) and noted that he wished to proceed with his appeal.  See 38 C.F.R. § 20.704(e).]  

FINDINGS OF FACT

1.  Prior to August 20, 2007, the Veteran's diabetes mellitus, type II, with erectile dysfunction was manifested by the use of insulin and oral medication and the need for a restricted diet but not by the need for regulation of activities.
2.  From August 20, 2007, the Veteran's diabetes mellitus, type II, with erectile dysfunction was manifested by the use of insulin and oral medication and the need for a restricted diet and regulation of activities but not by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to the diabetic care provider in excess of once per month.

3.  The Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the service-connected diabetes mellitus, type II, with erectile dysfunction prior to August 20, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for a rating in excess of 40 percent for the service-connected diabetes mellitus, type II, with erectile dysfunction from August 20, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913 (2011).

3.  The requirements for referral of the Veteran's increased rating claim for his service-connected diabetes mellitus, type II, with erectile dysfunction to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran filed his claim seeking an increased rating for his service-connected diabetes mellitus in February 2006.  Letters dated in February 2006 and March 2006 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The Veteran was also provided with notice of how disability ratings and effective dates are determined in a letter dated March 2006.  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in July 2006, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, in a correspondence dated March 2009, the Veteran was informed that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Also, he was notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).

The timing defect of the March 2009 letter was cured by the RO's subsequent readjudication of the Veteran's increased rating claim in the SSOCs dated in April 2009 and November 2011.  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this increased rating claim is required.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), VA and private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in March 2006, August 2007, and February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of his increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  A determination is made as to the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 20 percent evaluation for his service-connected diabetes mellitus, type II, with erectile dysfunction prior to August 20, 2007 and a 40 percent evaluation from August 20, 2007.  As discussed below, the Board concludes that this staged rating is warranted for the Veteran's diabetes mellitus but that no higher evaluations for this disability are warranted at any time during the appeal period.  

The Veteran's diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.  

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id. at Note (1).
Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.  The Board notes that the Veteran is in receipt of special monthly compensation for loss of use of a creative organ (based on erectile dysfunction).  See the January 2005 rating decision.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.  To that end, the Board notes that the Veteran has been separately service-connected for the following disabilities as secondary to his service-connected diabetes mellitus:  diabetic retinopathy with diabetic macular edema (60%), diabetic nephropathy with hypertension (30%), peripheral neuropathy of the right upper extremity (30%), peripheral neuropathy of the left upper extremity (20%), peripheral neuropathy of the right lower extremity (20%), and peripheral neuropathy of the left lower extremity (20%).

The Veteran contends that his diabetes mellitus, type II, with erectile dysfunction is more severe than the assigned 20 percent rating prior to August 20, 2007 and 40 percent rating from August 20, 2007 indicate.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.  

Here, VA treatment record dated January 2006 show that the Veteran was started on insulin because his diabetes was not well-controlled on the oral medication.  An August 2006 VA dietary consultation record indicated that the Veteran had not been controlling his diet because he "has been eating more fast food and not exercising."  A review of diabetic guidelines was indicated at that time.

Following the initiation of his increased rating claim, the Veteran was afforded a VA examination in March 2006.  He reported that he was started on insulin six weeks prior.  He stated that he "tries to follow a restricted diabetic diet" but had gained two pounds in the last year.  He denied any hospitalizations for diabetes, ketoacidosis, or hypoglycemia.  He reported having experienced "a hypoglycemic reaction during which he feels weak and shaky.  These reactions have occurred two times in the last six weeks."  The Veteran also reported that he "avoids strenuous occupational and recreational activities because of the impact on his blood sugar levels over the past six weeks since he has been on insulin."  He stated that he sees his diabetic health care provider every two to three months.

The Veteran was afforded another VA examination for his service-connected diabetes mellitus in August 2007.  The examiner noted that the Veteran continued to be prescribed insulin injections and a diabetic diet.  The examiner further noted that "[t]he Veteran states that his activities are restricted due to his diabetes and states that his diabetic control [is] so tenuous that he must avoid strenuous occupational and recreational activities because of its adverse impact on blood sugar levels."  The Veteran additionally reported that, "if he is at home and is performing activities or exertion, he sometimes feels quite lightheaded and will have to get some orange juice to drink...when he goes out of the home he has to make sure that he has something with him to eat in case he has an episode of hypoglycemia."  The VA examiner provided the following recommendation concerning the restriction of the Veteran's activities:  "[t]he Veteran has restrictions of his activities due to his diabetes mellitus type II, and is [to] carefully monitor his activity level and carry snacks with him in order to avoid hypoglycemic episodes."

Pursuant to the December 2010 Board Remand, a third VA examination was conducted during the appeal period as to the service-connected diabetes mellitus, type II, with erectile dysfunction.  In an examination report dated February 2011, the VA examiner stated that the Veteran remained on insulin injections more than once daily with dietary guidelines.  He also documented the Veteran's report that he "avoids strenuous activity due to blood sugar."  The Veteran endorsed episodes of hypoglycemia reactions or ketoacidosis which necessitated visits to the diabetic care provider with a frequency of "monthly or less often."  He indicated that these episodes did not require hospitalization.

According to this evidence, prior to August 20, 2007, the Veteran required insulin injections daily, oral medication, and a restricted diet.  However, with respect to regulation of activity (defined in the schedular criteria as avoidance of strenuous occupational and recreational activities), no health care provider recommended that any of the Veteran's activities be limited prior to the August 20, 2007 VA examination.  In this regard, the Board reiterates that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho, supra. at 365.  Although the May 2006 VA examiner noted the Veteran's report of self-regulated strenuous activities, the examiner did not indicate, nor is there evidence to suggest, that the avoidance of strenuous activities was recommended by the Veteran's treating physician or any other medical professional prior to August 20, 2007.

Therefore, based on this evidentiary posture, the Board concludes that the Veteran's service-connected diabetes mellitus did not require avoidance of strenuous occupational and recreational activities prior to August 20, 2007.  As all three criteria for the assignment of a 40 percent disability rating are not met, the next higher rating may not be awarded.  Thus, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 prior to August 20, 2007.

Furthermore, as indicated above, the Veteran's service-connected diabetes mellitus is evaluated as 40 percent under Diagnostic Code 7913 from August 20, 2007.  In order to warrant an increased rating of 60 percent from August 20, 2007, the evidence must demonstrate diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Based upon the evidence of record, the Board concludes that a rating in excess of the currently-assigned 40 percent for the service-connected diabetes mellitus dating from August 20, 2007 is not warranted.  The August 2007 and February 2011 VA examination reports indicate that this disability requires insulin and a restricted diet.  His activities are regulated.  Although he has experienced episodes of ketoacidosis or hypoglycemic reactions, these episodes do not require hospitalization or visits to a diabetic care provider in excess of once a month.  Moreover, there is nothing in the VA treatment records to suggest that the Veteran's diabetic symptomatology is more severe than is described by the August 2007 and February 2011 VA examiners.  Accordingly, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 60 percent rating from August 20, 2007.

With regard to the Veteran's erectile dysfunction, the Board recognizes that it is a complication arising from his diabetes and thus could be evaluated separately.  However, in order to warrant a compensable rating, the disability must be manifested by deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  Deformity of the Veteran's penis has not been shown at any time during the current appeal period.  

Thus, prior to August 20, 2007, the extent and severity of the Veteran's diabetes mellitus symptoms reported and/or shown demonstrate prescribed insulin injections, oral medications, and a restricted diet; i.e., the criteria contemplated by the assignment of a 20 percent rating.  More severe symptomatology was not shown prior to August 20, 2007.

Since August 20, 2007, however, the extent and severity of the Veteran's diabetes mellitus reported and/or shown demonstrate medical evidence of the restriction of strenuous occupational and recreational activities in addition to the prescribed insulin injections, oral medications, and restricted diet; i.e., the criteria contemplated by the assignment of a 40 percent rating.  More severe symptomatology has not been shown from August 20, 2007.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's diabetes mellitus does not warrant a rating in excess of 20 percent prior to August 20, 2007, nor a rating in excess of 40 percent from August 20, 2007.

III.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's diabetes mellitus, type II, with erectile dysfunction has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

The Board observes that there is certainly evidence in the claims file to suggest that the Veteran's employment has been significantly affected by the loss of vision associated with his diabetic retinopathy.  See the private medical letters dated December 2006, March 2007, and May 2007.  However, as indicated above, the Veteran is separately service-connected for diabetic retinopathy with diabetic macular edema.

In this regard, the Board notes it is undisputed that the diabetes mellitus has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction prior to August 20, 2007 is denied.

Entitlement to an increased rating in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction from August 20, 2007 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


